In The
                Court of Appeals
  Sixth Appellate District of Texas at Texarkana


                    No. 06-18-00022-CV



     MIKE GREEN D/B/A RESIDENTIAL INSPECTIONS,
         AND CRAIG CUNNINGHAM, Appellants

                             V.

SOUTHERN COUNTY MUTUAL INSURANCE COMPANY, Appellee



           On Appeal from the 114th District Court
                   Smith County, Texas
                Trial Court No. 15-2067-B




        Before Morriss, C.J., Moseley and Burgess, JJ.
        Memorandum Opinion by Chief Justice Morriss
                                    MEMORANDUM OPINION
        The parties to this appeal1 have jointly filed a motion representing that they have settled

the underlying dispute and requesting that this Court vacate the trial court’s judgment, dismiss the

appeal, and dismiss the underlying suit.

        “An intermediate court of appeals is authorized to vacate the trial court’s judgment and

dismiss the underlying case.” Sepada v. Barnes, No. 12-08-00271-CV, 2009 WL 1492843, at *1

(Tex. App.—Tyler May 29, 2009, no pet.) (mem. op.) (citing TEX. R. APP. P. 43.2(e)). “Moreover,

we may also dispose of an appeal pursuant to an agreement of the parties.” Id. (citing TEX. R. APP.

P. 42.1(a)(2)).

        Accordingly, we grant the parties’ joint motion. Without consideration of the merits, we vacate

the trial court’s November 29, 2017, final judgment, dismiss the trial court case, dismiss this appeal,

and order that all costs be borne by the party that incurred them.




                                                         Josh R. Morriss, III
                                                         Chief Justice

Date Submitted:           July 2, 2018
Date Decided:             July 3, 2018




1
 Originally appealed to the Twelfth Court of Appeals, this case was transferred to this Court by the Texas Supreme
Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001 (West 2013). We follow the
precedent of the Twelfth Court of Appeals in deciding this case. See TEX. R. APP. P. 41.3.

                                                        2